Citation Nr: 1417979	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-02 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sarcoidosis.  


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971, from February 1991 to April 1991, and from June 1991 to December 1991.  The Veteran died in April 2011.  The Appellant, who is the Veteran's surviving spouse, has been substituted to complete the Veteran's appeal as to the issue of entitlement to service connection for sarcoidosis.  That is the only issue currently before the Board.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2013, the appellant and her son testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The RO disallowed service connection for sarcoidosis in an unappealed June 2007 rating decision.  

2.  Evidence added to the record since the June 2007 disallowance of service connection for sarcoidosis is cumulative or redundant of evidence then of record, does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for sarcoidosis and does not raise a reasonable possibility of substantiating the claim.  





CONCLUSIONS OF LAW

1.  The June 2007 rating decision, in which the RO disallowed service connection for sarcoidosis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 1103 (2013).  

2.  The criteria for reopening a claim of entitlement to service connection for sarcoidosis have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the context of claims to reopen previously and finally denied claims, the notice must also explain what evidence and information is necessary to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, all identified relevant records have been associated with the claims file.  These include the Veteran's service treatment records, private treatment records, and VA treatment records, as well as past VA examination reports.  It is noted that during the April 2013 hearing, the undersigned agreed to hold the record open for 60 days for the appellant to provide evidence relevant to her claim.  April 2013 Hearing Transcript (T.) at 12.  No evidence has been received since the hearing.  

In general, the duty to assist includes providing an examination and obtaining an expert opinion, as appropriate, if certain elements are met.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, those duties apply to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  In other words, if the claim is not reopened VA has no duty to provide an examination or obtain an expert opinion.  Here, the Board determines that new and material evidence has not been submitted to reopen the claim.  Hence, VA has no duty to obtain an expert opinion in the context of this claim.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  


II.  New and Material Evidence Necessary to Reopen Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The current claim of entitlement to service connection for sarcoidosis was received at the RO in July 2010.  VA first received a claim of entitlement to service connection for sarcoidosis in September 2004.  In that September 2004 claim, the Veteran, through his representative, stated that that he had service in Vietnam and the Persian Gulf.  Of record is a July 2005 expert medical opinion that the Veteran's sarcoidosis was unrelated to exposure to Agent Orange or to any hazards encountered during the Persian Gulf War.  Taking that opinion as well as other relevant evidence into consideration, the RO denied that claim in an August 2005 rating decision.  That same month, the RO mailed to the Veteran notice of that decision and of the Veteran's procedural and appellate rights (in an enclosed VA Form 4107).  It also provided a copy of such notice to the Veteran's representative.  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2002).  

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2002).  Except in the case of simultaneously contested claim, which this was not, the NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1) (West 2002).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2013).  

In this case, no document that could be construed as a notice of disagreement with the August 2005 decision was received at the RO within one year of the mailing of the decision.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105(c).  

Although, following the August 2005 decision, the RO did not receive a claim of entitlement to service connection for sarcoidosis from the Veteran prior to June 2007, the RO again addressed the sarcoidosis service connection issue in a June 2007 rating decision.  In that decision, the RO also addressed issues of entitlement to service connection for right and left foot disabilities and issues as to the disability ratings assigned for other disabilities.  

In the Introduction to the June 2007 decision, the RO stated that since the last review of the Veteran's claim, the RO had received additional evidence on May 23, 2007.  It stated that the additional medical evidence consisted of a discharge document and medical records.  It identified the additional medical records as including April 1996 and March 2001 medical examinations and an April 2006 medical record showing a diagnosis of recurring heel spurs and plantar fasciitis.  

The RO's June 2007 decision as to sarcoidosis is unclear.  It first states that the claim of entitlement to service connection for sarcoidosis is considered reopened.  It then states that there is no new and material evidence submitted and that the claim for service connection for sarcoidosis is denied because the evidence submitted is not new and material.  In June 2007, the RO mailed to the Veteran notice of that decision and of the Veteran's procedural and appellate rights (in an enclosed VA Form 4107).  It provided a copy of the notice to the Veteran's representative.  

Regardless of whether the RO decision reopened or did not reopen the claim for service connection in the June 2007 decision, it did disallow the claim.  There was no document received by the RO within one year of notice of that decision that could be construed as an NOD with that decision.  That decision is therefore final.  38 U.S.C.A. § 7105(c).  

The exception to the law of not reopening a claim that has been the subject of a final RO decision, is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim. Id.  

In the instant case, the unestablished facts necessary to substantiate a claim of entitlement to service connection for sarcoidosis are incurrence of sarcoidosis during service and a nexus between a present disability of sarcoidosis and service.  Thus, for evidence to be material it must relate to at least one of these facts.  

Evidence added to the record following the RO's June 2007 decision, or for that matter, its 2005 decision, is either redundant or cumulative of evidence already of record or, if it is new, does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for sarcoidosis.  

Evidence submitted since the June 2007 decision includes a copy of a March 2003 Board decision granting service connection for sarcoidosis in a case involving a different veteran.  The Veteran alleged that service connection was warranted for his sarcoidosis because the March 2003 Board decision had granted service connection for sarcoidosis in that case and done so based on that individual's exposure to Agent Orange during service in Vietnam.  Board decisions have no precedential value.  38 C.F.R. § 20.1303 (2013).  Each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Id.  As that March 2003 decision involves a different Veteran, and different facts, it is not new and material evidence with regard to the case before the Board.   

In a statement received at the RO in August 2011, the appellant stated that she wanted to continue the Veteran's claim that he had Gulf War Syndrome resulting in sarcoidosis.  She also stated that he was exposed to Agent Orange during service in Vietnam and exposed to oil well fires during service in Southeast Asia during the Persian Gulf War.  During the April 2013 hearing, the appellant stated that the reason that she though service connection was warranted in this case is because the Veteran served in Vietnam and was exposed to oil fires during his service during the Gulf War.  T. at 2.  

Here, the appellant is continuing the claim filed by the Veteran.  As such the Board finds that her statements regarding exposure to oil fires during service in the Persian Gulf and the Veteran's service in Vietnam are redundant and cumulative of the Veteran's previous statements regarding his service in Vietnam and in the Persian Gulf.  Furthermore, these contentions were already considered by the RO when it denied his claim in 2005.  The appellant's testimony and written statements in this regard are not new evidence.  

As there has been no new and material evidence added to the record since the 2007 decision, the Board concludes that the claim of entitlement to service connection 
may not be reopened.  The appeal is therefore denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for sarcoidosis is not reopened; the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


